PER CURIAM
The Imperial Coal Sales Co. brought this action in the District Court against the Borderland Coal Sales Co. alleging that the latter company had bought two consignments of coal and had ordered same shipped to a consignee in Illinois. The Imperial Co. had shipped part of this order and consignee refused to pay for same and denied the existance of any contract between itself and the Imperial Co.
At the close of the evidence the Borderland Co. moved for a directed verdict, which motion was overruled by the court, but no exception was taken.
No exception was taken to the general charge of court, nor were any separate exceptions taken to refuse to charge on any one request; but there was a general exception to the refusal of the court to charge on all the requests, and only requests 3, 4, and 5 are exhibited in the record. Judgment was for the Imperial Co. and the Borderland Co. prosecuted error. The Appeals Court held:
1. An appellate court can consider only errors to which objections were made and exceptions taken in the trial court, except in criminal cases, where federal courts of review, in the exercise of sound judicial discretion, to prevent miscarriage of justice, sometimes notice error to which no objection or exceptions were taken.
2. Where no exceptions were taken to general charge nor separate exception taken as to refusal to charge any one request, although there was a general exception to the refusal to give all requests, a reviewing court cannot consider alleged errors in the charge nor general exception to refusal to give all requests.
Judgment of District Court affirmed.